          Case 4:20-cv-00774-KGB Document 4 Filed 01/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

LAMAR KEMP                                                                      PETITIONER
ADC #085183

v.                            Case No. 4:20-cv-00774-KGB-JTR

DEXTER PAYNE, Director,                                                       RESPONDENT
Arkansas Department of Correction,
Division of Correction

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, the Court dismisses petitioner

Lamar Kemp’s petition without prejudice and denies the requested relief.

       So adjudged this the 27th day of January, 2021.


                                                   ________________________________
                                                   Kristine G. Baker
                                                   United States District Judge
